In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00012-CR



           ERIK MANUEL PEREZ, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 276th District Court
                Marion County, Texas
                Trial Court No. F14958




      Before Morriss, C.J., Stevens and van Cleef, JJ.
        Memorandum Opinion by Justice Stevens
                                     MEMORANDUM OPINION

           In June 2021, Erik Manuel Perez, pursuant to a plea agreement, pled guilty to family

violence assault1 and was placed on deferred adjudication community supervision for four years.

In October 2021, the State moved to revoke Perez’s community supervision and to proceed to an

adjudication of his guilt, alleging two distinct violations of Perez’s community supervision.

Perez pled true to both of the allegations, and after an evidentiary hearing, the trial court granted

the State’s motion. Perez was sentenced to ten years’ incarceration. Perez appeals.

           Perez’s attorney has filed a brief that states that he has reviewed the record and has found

no genuinely arguable issues that could be raised on appeal. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the course of the trial court

proceedings.        Meeting the requirements of Anders v. California, counsel has provided a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403,

406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex.

Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978).

Counsel also filed a motion with this Court seeking to withdraw as counsel in this appeal.

           On April 19, 2022, counsel mailed to Perez copies of the brief and the motion to

withdraw. Perez was informed of his rights to review the record and file a pro se response. On

May 23, 2022, this Court mailed Perez copies of the clerk’s and reporter’s records and notified

Perez that any pro se response was due on or before July 5, 2022. Perez filed his pro se response


1
    See TEX. PENAL CODE ANN. § 22.01(b)(2)(A) (Supp.).
                                                         2
on August 8, 2022. On September 13, 2022, this Court further informed Perez that the case

would be set for submission on the briefs on October 4, 2022.

         We have determined that this appeal is wholly frivolous.                        We have independently

reviewed the entire appellate record and Perez’s pro se response and, like counsel, have

determined that no arguable issue supports an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005). In the Anders context, once we determine that the appeal is

without merit, we must affirm the trial court’s judgment. Id.

         We affirm the judgment of the trial court.2



                                                            Scott E. Stevens
                                                            Justice

Date Submitted:            October 4, 2022
Date Decided:              October 7, 2022

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s
request to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute
counsel will be appointed. Should appellant desire to seek further review of this case by the Texas Court of
Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the
date of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX.
R. APP. P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3,
and (3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R.
APP. P. 68.4.
                                                           3